Citation Nr: 1819088	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-57 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 2017 for the grant of service connection for a bilateral foot disorder.

2.  Entitlement to an effective date prior to March 16, 2015 for the grant of service connection of Parkinson's disease with loss of use of the right hand.

3.  Entitlement to an effective date prior to March 20, 2017 for the grant of service connection for the loss of use of muscle group XXVII.

4.  Entitlement to an effective date prior to March 16, 2015 for service connection of dementia with depression.

5.  Entitlement to an effective date prior to March 16, 2015 for service connection for the incomplete paralysis of the left upper median nerve.

6.  Entitlement to an effective date prior to January 20, 2017 for the grant of service connection for cervical dystonia.

7.  Entitlement to an effective date prior to March 16, 2015 for the grant of service connection for incomplete aphonia.

8.  Entitlement to an effective date prior to March 16, 2015 for the grant of service connection for masked facies seventh cranial nerve.

9.  Entitlement to an effective date prior to March 16, 2015 for the grant of service connection for erectile dysfunction.

10.  Entitlement to an effective date prior to March 16, 2015 for a total disability rating due to individual unemployability (TDIU).

11.  Entitlement to an effective date prior to January 20, 2017 for the grant of aid and attendance based upon a higher level of care under 38 U.S.C. § 1114(r)(2).

12.  Entitlement to an effective date prior to March 16, 2015 for the grant of aid and attendance.

13.  Entitlement to an effective date prior to March 16, 2015 for the establishment of Dependents Education Assistance.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2017 rating decision of an unidentified Department of Veterans Affairs (VA) Regional Office (RO).  Original jurisdiction is currently held by the regional office in Boise, Idaho.


FINDING OF FACT

The appeal was received by the Board on November 24, 2017, and, subsequently, VA was notified that the Veteran died on November [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claims do not survive death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title." 38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010.  The Board notes that the Veteran's surviving spouse has filed a separate claim for dependency and indemnity compensation (DIC) which was granted in a January 2018 rating decision.  Nevertheless, the Veteran has not been substituted as the Appellant for the outstanding issues as of the date of this decision.


ORDER

An effective date prior to January 20, 2017 for the grant of service connection for loss of use of both feet is dismissed.

An effective date prior to March 16, 2015 for the grant of service connection of Parkinson's disease with loss of use of the right hand is dismissed.
An effective date prior to March 20, 2017 for the grant of service connection for the loss of use of muscle group XXVII is dismissed.

An effective date prior to March 16, 2015 for service connection of dementia with depression is dismissed.

An effective date prior to March 16, 2015 for service connection for the incomplete paralysis of the left upper median nerve is dismissed.

An effective date prior to January 20, 2017 for the grant of service connection for cervical dystonia is dismissed.
An effective date prior to March 16, 2015 for the grant of service connection for incomplete aphonia is dismissed.

An effective date prior to March 16, 2015 for the grant of service connection for masked facies seventh cranial nerve is dismissed.

An effective date prior to March 16, 2015 for the grant of service connection for erectile dysfunction is dismissed.

An effective date prior to March 16, 2015 for TDIU is dismissed.

An effective date prior to January 20, 2017 for the grant of aid and attendance based upon a higher level of care under 38 U.S.C. § 1114(r)(2) is dismissed.

An effective date prior to March 16, 2015 for the grant of aid and attendance is dismissed.

An effective date prior to March 16, 2015 for the establishment of Dependents Education Assistance is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


